DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2021 has been entered.
 
Information Disclosure Statement
The IDS filed on August 9, 2021, July 5, 2021, April 19, 2021, February 15, 2021, January 13, 2021, January 8, 2021, January 6, 2021, September 30, 2020 and June 19, 2019 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The rejection of claims 10-17, 19 and 21-28 under 35 U.S.C. 112 (pre-AIA ), first paragraph, and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn.

Claim Rejections - 35 USC § 103
The rejection of claim 18 under pre-AIA  35 U.S.C. 103(a) based on Kaun (US 2005/0233212) and Cantave et al. (US 6,443,999) has been withdrawn.


Allowable Subject Matter
Claims 10-19 and 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest the instant invention regarding, inter alia, a button cell comprising a housing with a flat bottom area and a flat top area, an electrode-separator assembly which is a spiral winding having end faces, an output conductor directly connected to the flat bottom area or flat top area, and an insulator which prevents direct mechanical and electrical contact between at least one respective end face of the winding and the flat bottom area and/or flat top area.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722       

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722